Citation Nr: 0939309	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  09-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998, 
when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  A left shoulder disorder is currently diagnosed.

2.  The Veteran's service treatment records show that the 
Veteran was treated for left shoulder symptoms in June 1986, 
and noted a history of left shoulder pain in his December 
1997 retirement report of medical assessment.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's left shoulder disorder to his military 
service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that his left shoulder 
disorder is related to his military service.  Specifically, 
he asserts that he first injured his shoulder in January 1986 
while playing basketball, when he fell and landed shoulder-
first on concrete.  He testified at his July 2009 Board 
hearing that since that time, he has treated his left 
shoulder symptoms with over-the-counter nonsteroidal anti-
inflammatory drugs (NSAIDs), and had previously avoided more 
extensive treatment because he did not want a medical hold to 
prevent deployment or continued military service.  He states 
he is often required to use his right arm and shoulder to 
lift and carry items because his left arm and shoulder 
cannot.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the Veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that while 
playing basketball in June 1986, he fell and sustained a left 
shoulder abrasion.  An additional June 1986 record noted that 
the Veteran subsequently reported tender and sore right upper 
forearm, with pain on pronation and supination.  The 
diagnosis was brachioradialis tendonitis; the Veteran was 
instructed to take NSAIDs and use heat therapy.  
Subsequently, his December 1991 routine examination and 
December 1996 report of medical history noted his self-report 
of no shoulder symptoms.  However, on his December 1997 
retirement report of medical assessment, the Veteran reported 
that he had experienced, but had not sought medical treatment 
for, left shoulder pain; physical examination at that time 
found no swelling, erythma, or effusion, and no diagnosis was 
made.

Subsequent to service, the first evidence of a left shoulder 
disorder is noted in the April 2008 VA joints examination 
report.  At that time, the Veteran reported having 
experienced the 1986 left shoulder injury, and noted his 
continuous use since that time of NSAIDs to treat left 
shoulder pain and limitation of motion.  He also noted that 
he was left-handed, and was required to use his right arm and 
shoulder to lift and carry heavy items as he was unable to do 
so with his left upper extremity.  The Veteran stated that 
this was the extent to which he had sought medical treatment 
for his left shoulder; he had not visited a medical 
professional for formal treatment or to obtain diagnostic 
testing of any kind.  The examiner noted that the Veteran's 
current left shoulder disorder was manifested by pain, 
weakness, and limited motion.  These findings were also made 
by the Veteran's private physician in August 2009; at that 
time, a multiresonant imaging test showed partial focal 
supraspinatus tear and subacromial impingement.

Despite evidence of a current left shoulder disorder, the 
record does not show that the Veteran's left shoulder 
disorder is related to his military service.  Two objective 
medical opinions are of record.  The April 2008 VA joints 
examiner concluded that the Veteran's current left shoulder 
disorder was less likely than not due to his 1986 injury.  In 
noting that the Veteran had no inservice diagnosis of left 
shoulder strain, degenerative joint disease, or 
acromioclavicular separation, the examiner stated that the 
Veteran's current clinical findings were not consistent with 
the documented injury in service.  Specifically, the current 
problems with range of motion of proximal humeral head bone 
shoulder joint were not consistent with the 1986 injury, 
which was to the biceps and acromioclavicular joint.  The 
examiner opined that the tendonitis brachioradialis and 
abrasions noted in service had likely healed, since the 
Veteran did not seek treatment for 22 years following the 
injury.

Conversely, the Veteran's private physician opined in August 
2009 that the Veteran had pain, weakness, and restricted 
range of motion of the left upper extremity and shoulder, 
which was particularly problematic due to the Veteran's left-
handedness.  Moreover, the private physician concluded, the 
left shoulder condition was at least as likely as not related 
to service, as his current diagnoses were consistent with the 
stated incidents in service.  

In this case, the VA examiner's opinion is afforded more 
probative weight than that of the private physician.  Review 
of the claims file is not a requirement for private medical 
opinions, and a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302 (2008).  However, the August 2009 private opinion in this 
case is simply less probative; while it considered the 
Veteran's 1986 injury, it did not note the two interim 
physical examinations in which the Veteran denied any 
shoulder symptoms, or the December 1997 report of medical 
assessment at which the Veteran had no abnormal clinical 
findings of the left shoulder.  

Moreover, the private physician failed to address the 22-year 
period since the Veteran's 1986 injury where he sought no 
medical treatment for his injury, which the April 2008 VA 
examiner's opinion discusses this.  The private opinion does 
not specify where the Veteran's injury was, what type, or how 
it was incurred; it simply indicates that the Veteran had 
"an incident . . . while participating in military 
service."  Therefore, it is not clear that the private 
physician knew the 1986 injury manifested as skin abrasions 
and limited motion, but not as shoulder strain, 
acromioclavicular joint separation, or other diagnosis.  The 
Court held in Nieves-Rodriguez that most of the probative 
value of a medical opinion comes from its reasoning.  A 
medical opinion is not entitled to any weight "if it 
contains only data and conclusions." Id. at 304.  As the 
private opinion provides a limited rationale and does not 
comment on several facts in evidence, it is afforded less 
probative weight than the VA opinion.  While no medical 
opinion may be ignored, it is not error to favor the opinion 
of one competent medical expert over that of another.  
Rather, the duty exists to assess the credibility and 
probative value of evidence, and greater probative weight may 
be assigned to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran has indicated he experienced left shoulder pain 
from the time of his injury through the remainder of his 
service and into the postservice period.  The Veteran's 
statements to this effect are competent evidence of his lay 
observation of his own symptoms.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (Fed. Cir. 2009); see also 38 U.S.C.A. § 
1153(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 
3.159(a).  But his statements are not competent evidence that 
his current shoulder disorder is etiologically related to the 
1986 left shoulder injury; the Veteran is not a medical 
professional, and he therefore lacks the training to provide 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  Moreover, 
the fact that there is an 11 year period between the time the 
veteran reported his left shoulder pain in 1997, and the 
first postservice documented treatment for a left shoulder 
disorder in 2008, weights against his claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition).

Ultimately, the probative and persuasive evidence of record 
does not relate the Veteran's left shoulder disorder to his 
military service.  Accordingly, the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  As the benefit of the doubt doctrine is 
inapplicable, the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2008 the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that March 
2008 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records have been obtained; 
he did not identify any pertinent VA or private medical 
treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The Veteran reported during the April 2008 VA examination 
that he is currently employed; he also has not indicated, and 
the record does not contain evidence, that he is in receipt 
of disability benefits from the Social Security 
Administration (SSA).  Therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  As noted, a VA examination was 
conducted in April 2008; the Veteran has not argued, and the 
record does not reflect, that this examination was inadequate 
for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  





ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


